Name: 2007/602/EC: Commission Decision of 5 September 2007 setting up the stakeholder dialogue group in the areas of public health and consumer protection
 Type: Decision
 Subject Matter: consumption;  EU institutions and European civil service;  health;  miscellaneous industries
 Date Published: 2007-09-06

 6.9.2007 EN Official Journal of the European Union L 234/13 COMMISSION DECISION of 5 September 2007 setting up the stakeholder dialogue group in the areas of public health and consumer protection (2007/602/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) Article 153 of the Treaty assigns the Community the task of ensuring a high level of consumer protection, as well as promoting their right to information and to organise themselves in order to safeguard their interests. In addition, consumer protection requirements are to be taken into account in defining and implementing other Community policies and activities. (2) In accordance with Protocol (No 30) on the application of the principles of subsidiarity and proportionality (1997) (1), the Commission should consult widely before proposing legislation. (3) The Commission undertook, in its White Paper on European Governance (2), to help reinforcing the culture of consultation and dialogue in the Community. (4) The Communication from the Commission entitled: Follow-up to the Green Paper European Transparency Initiative (3) announced the intention to raise further the general level of quality of Commission's consultations. (5) With a view to advising the Commission on improving the stakeholder consultation process in the areas of public health and consumer protection, the Commission may need to call upon the expertise of specialists in an advisory body. (6) It is therefore necessary to set up a stakeholder dialogue group in the areas of public health and consumer protection and to define its tasks and its structure. (7) The stakeholder dialogue group should advise the Commission on best practice in the consultation process and also help it to better tailor its stakeholder involvement processes to stakeholders' needs in the areas of public health and consumer protection. (8) The stakeholder dialogue group should be composed of a balanced representation of stakeholders, from both industry (federations and individual companies) and non-governmental organisations, concerned by the different policy areas covered by the Directorate-General for Health and Consumer Protection. (9) Members of the stakeholder dialogue group should be appointed in such a way as to secure the highest standards of competence, a broad range of relevant expertise and, consistent with these criteria, the broadest possible geographic distribution within the Community, as well as a gender balance. (10) Rules on the disclosure of information by members of the stakeholder dialogue group should be provided for in this Decision. Such rules should be without prejudice to the Commissions rules on security as set out in the Annex to Commission Decision 2001/844/EC, ECSC, Euratom of 29 November 2001 amending its internal Rules of Procedure (4). (11) Personal data relating to members of the stakeholder dialogue group should be processed in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (5), HAS DECIDED AS FOLLOWS: Article 1 The stakeholder dialogue group The stakeholder dialogue group, hereinafter referred to as the group, is hereby established with effect from 10 October 2007. Article 2 Task 1. The Commission may consult the group on any matter relating to the general improvement of the stakeholder consultation process in the areas of public health and consumer protection. 2. The group's task is to: (a) consider the issue of stakeholder representativeness; (b) discuss the issue of stakeholder asymmetries and advise the Commission on possible methods for consultation which respect and adapt to the context of the stakeholders; (c) examine criteria for consultations, which need a more flexible and longer timeframe (more than eight weeks); (d) consider the role of national platforms in building the capacity of non-governmental organisations from the Member States which acceded to the Community in 2004 and 2007 and look into the role of Member States in going local. 3. The chairperson of the group may advise the Commission that it is desirable to consult the group on a specific question. Article 3 Membership  Appointment 1. The members of the group, members, shall be appointed by the Commission from specialists with competence in the areas referred to in Article 2(2) and who have responded to the call for an expression of interest. 2. The group shall be composed of a maximum of 20 members. 3. The members shall be appointed in a personal capacity and shall advise the Commission independently of any outside influence. 4. Members shall be appointed for a four-year non-renewable term of office. However, with regards to the first appointment of members only, half of the members shall be appointed for a two-year non-renewable term of office. Members shall remain in office until such time as they are replaced or their term of office ends. 5. Members who are no longer capable of contributing effectively to the groups deliberations, who resign or who do not respect the conditions set out in paragraph 3 of this Article, or Article 287 of the Treaty may be replaced for the remainder of their term of office. 6. Members appointed in a personal capacity shall each year sign an undertaking to act in the public interest and a declaration indicating the absence or existence of any interest which may undermine their objectivity. 7. The names of members appointed in a personal capacity shall be published on the Internet site of the Health and Consumer Protection Directorate-General. The names of members shall be collected, processed and published in accordance with Regulation (EC) No 45/2001. Article 4 Operation 1. The group shall be chaired by the Commission. 2. In agreement with the Commission, sub-groups may be set up to examine specific questions under terms of reference established by the group. Such groups shall be dissolved as soon as their mandates are fulfilled. 3. The chairperson may ask experts or observers with specific competence on a subject on the agenda to participate in the groups or sub-groups deliberations if this is useful and/or necessary. 4. Information obtained by participating in the deliberations of a group or sub-group shall not be divulged if the Commission states that such information relates to confidential matters, without prejudice to the Annex to Decision 2001/844/EC, ECSC, Euratom. 5. The group and its sub-groups shall normally meet on Commission premises in accordance with the procedures and schedule established by it. The Commission shall provide secretarial services. Other Commission officials with an interest in the proceedings may attend meetings of the group and its sub-groups. 6. The group shall adopt its rules of procedure on the basis of the standard rules of procedure of the group of experts adopted by the Commission (6). 7. The Commission shall publish on the Internet site of the Health and Consumer Protection Directorate-General, in the original language of the document concerned, any summary, conclusion, or partial conclusion or working document of the group. Article 5 Meeting expenses The Commission shall reimburse travel and, where appropriate, subsistence expenses for members, experts and observers in connection with the groups activities in accordance with the Commissions rules on the compensation of external experts. The members, experts and observers shall not be remunerated for the services they render. Meeting expenses shall be reimbursed within the limits of the annual budget allocated to the group by the responsible Commission services. Done at Brussels, 5 September 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ C 321E, 29.12.2006, p. 308. (2) COM(2001) 428 final. (3) COM(2007) 127 final. (4) OJ L 317, 3.12.2001, p. 1. Decision as last amended by Decision 2006/548/EC (OJ L 215, 5.8.2006, p. 38). (5) OJ L 8, 12.1.2001, p. 1. (6) Annex III to SEC(2005) 1004.